Citation Nr: 0739417	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.  

5.  Evaluation of post-traumatic changes of the right wrist, 
currently rated as 10 percent disabling.  

6.  Evaluation of post-traumatic degenerative changes of the 
left ring (4th) metacarpal, currently rated as 10 percent 
disabling.  




REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1987.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

In February 2003, the agency of original jurisdiction (AOJ) 
increased the evaluation for lumbosacral spine degenerative 
changes to 20 percent.  The evaluation for post-traumatic 
degenerative changes of the left ring (4th) metacarpal was 
increased to 10 percent.  Since the AOJ did not assign the 
maximum disability ratings possible, the appeals for a higher 
evaluation remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993) 

In November 2006, the veteran withdrew a claim of entitlement 
to service connection for a cervical and thoracic spine 
disorder.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2007.  A transcript of the hearing has been 
associated with the claims file.  At the hearing, the veteran 
withdrew the claim in regard to service connection for a left 
foot disorder.  Transcript at 2-3 (2007).  He waived initial 
AOJ consideration of additional evidence submitted at the 
hearing.  

The issues of entitlement to service connection for a 
bilateral knee disability and a right foot disability, as 
well as the issue in regard to the evaluation of the lumbar 
spine disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was 
denied in a January 1989 rating decision.  The veteran did 
not file a notice of disagreement.  That decision is final.  

2.  Since the prior January 1989 rating decision, which 
denied service connection for a bilateral knee disability, 
evidence that relates to an unestablished fact necessary to 
substantiate the claim has been presented or secured.

3.  The veteran's right wrist is not ankylosed and is not 
manifested x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  

4.  The veteran's fourth metacarpal of the left hand is not 
manifested x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  


CONCLUSIONS OF LAW

1.  The January 1989 decision, which denied entitlement to 
service connection for a bilateral knee disability, is final.  
Evidence submitted since that decision is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 2002); 38 C.F.R. § 3.156(a), 20.1103.

2.  The criteria for a rating in excess of 10 percent for 
post-traumatic changes of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, Diagnostic 
Code 5215 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for a fracture of the left fourth metacarpal have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5227 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The amendment is 
applicable in this case as the veteran filed his claim in 
October 2004. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting the 
claim on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

The issue of entitlement to service connection for a 
bilateral knee disability was previously addressed and denied 
by the AOJ in January 1989.  At the time of the prior 
decision, the record included post-service medical records, 
and statements from the veteran.  The evidence was reviewed 
and service connection for a bilateral knee disability was 
denied based on a finding that a bilateral knee disability 
was not shown.  No notice of disagreement was filed and that 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record showed no 
bilateral knee disability.  A September 1988 VA examination 
report reflected normal bilateral knees.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a 
bilateral knee disability.  The evidence submitted since the 
prior final denial in January 1989 is new and material.  The 
additional evidence includes a March 2005 VA treatment record 
showing an assessment of degenerative joint disease of the 
right knee.  The March 2006 VA examination report reflects a 
diagnosis of patella femoral syndrome of the knees, 
bilaterally.  The records added cure one of the evidentiary 
defects (current disability) and are probative of the issue 
regarding service connection for a bilateral knee disability, 
and thus, the claim is reopened.

II.  Evaluation

General Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Evaluation of disabilities of the musculoskeletal system 
under 38 C.F.R. § 4.40, allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Analysis

Initially, the Board notes that service connection for a 
right wrist disability and a left fourth metacarpal 
disability was denied in a January 1989 rating decision.  
Based on an application to reopen the claims filed on October 
18, 2001, the AOJ granted service connection for a right 
wrist disability and a left fourth metacarpal disability in a 
June 2002 rating decision, and assigned an effective date of 
December 16, 1987, noting that date to be the day following 
his release from active duty.    

Right Wrist

The veteran's right wrist disability is rated as impairment 
of the major upper extremity and has been assigned a 10 
percent disability evaluation under Diagnostic Codes 5010-
5215.  He asserts that a higher rating is warranted.  In his 
VA Form 9, received in June 2005, he stated that he had 
cramps in his hand and that writing had become painful.  

Diagnostic Codes 5214 and 5215 rate impairments of the wrist.  
Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).  
Thus, a higher rating is not available under Diagnostic Code 
5215.  

Under DC 5214, a 50 percent rating is assigned for ankylosis 
of the major wrist when ankylosis is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent rating is assigned for ankylosis of the major 
wrist when there is ankylosis in any other position except 
favorable.  A 30 percent rating is assigned for ankylosis of 
the major wrist that is favorable in 20 degrees to 30 

degrees of dorsiflexion.  Note:  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214 (2007).

The evidence establishes that the veteran's right wrist is 
not ankylosed.  On VA examination in July 2004, there was no 
impairment of the motion required for grip strength, and grip 
strength was noted to be normal.  The examiner noted that the 
flexors and extensors of the right forearm when compared to 
those of the left were intact in terms of normal bulk, and 
that strength was 5/5 in both the extensors and flexors of 
the right wrist and hand.  X-ray examination of the right 
wrist was noted to be normal, with no evidence of an 
osteoblastic or osteolytic processes.  Joint spaces were well 
preserved without evidence of arthritic change.  No soft 
tissue swelling or calcification was noted.  Range of motion 
of the wrist was noted to be normal.  The evidence does not 
show involvement of two or more major joints or two or more 
minor joint groups.  The Board notes that VA treatment 
records, dated in June 2005, reflect complaints of inability 
to control the hand when performing activities of daily 
living, and that he had the ability to flex and extend all 
digits.  The Board notes that a July 2005 VA treatment record 
notes a right wrist drop had resolved.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for his right wrist disability.  As noted, a 
schedular rating in excess of 10 percent is warranted where 
it is shown that there is ankylosis of the wrist, and the 
evidence establishes that the veteran's right wrist is not 
ankylosed.  Thus, a rating higher than 10 percent is not 
warranted.  The Board notes that since the veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  



Left Ring Finger 

In a February 2003 rating decision, the evaluation of post 
traumatic degenerative changes of the left fourth metacarpal 
(minor) was increased to 10 percent under Diagnostic Codes 
5227-5010.  A January 2003 x-ray examination notes x-ray 
examination showed post-traumatic degenerative changes of the 
left fourth metacarpal.  The veteran asserts that a higher 
rating is warranted.  In his VA Form 9, received in June 
2005, he stated that he had cramps in his hand and that 
writing had become painful.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of ankylosis or 
limited motion of single or multiple fingers, effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) 
(codified at 38 C.F.R. pt. 4).  These changes may be applied, 
if more favorable to the veteran, from the effective date of 
the amendment.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  The AOJ's June 2005 
statement of the case addressed the new version of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Under the previous regulations, ankylosis of any finger other 
than the thumb or index and middle fingers is assigned a 
noncompensable rating, for either the dominant or non-
dominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  
However, a Note to the rating schedule indicates that 
extremely unfavorable ankylosis will be rated as amputation.  
See Diagnostic Code 5156 (amputation of the little finger).  
Prefatory notes to this section set forth several rules for 
classifying the severity and limitation of motion in the 
digits.  In pertinent part, the rules provide that, with only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca, 8 Vet. App. at 206.  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

The Board finds that a higher rating is not warranted and in 
doing so has considered whether there is additional 
functional impairment.  On VA examination in March 2006, no 
flare-ups were noted.  While complaints of increased spasms 
to the finger were noted after using the hand for 20 minutes, 
as well as pain, limited motion, swelling, deformity, locking 
and stiffness, on examination, hand strength and dexterity 
were normal.  There was no ankylosis, no deformity, no gap 
between the thumb pad and tips of the fingers on attempted 
opposition of the thumb to the fingers, and no gap between 
the finger and the proximal transverse crease of the hand on 
maximal flexion of the finger.  The evidence does not show 
involvement of two or more major joints or two or more minor 
joint groups.  The VA examiner specifically stated that the 
left finger had no affect on daily activities.  Thus, a 
higher rating is not warranted. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

Other Considerations

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence fails to show that the 
veteran's right wrist disability, or left finger disability 
has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Board notes 
that the veteran has numerous service-connected disabilities.  
The December 2006 VA examiner specifically noted moderate 
impairment of his daily occupational activities due to 
service-connected disabilities.  Such an opinion does not 
support a finding of marked interference with employment due 
to his left finger or right wrist so as to render impractical 
the application of the regular schedular standards.


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral knee disability is granted.

An evaluation in excess of 10 percent for post-traumatic 
changes of the right wrist is denied.  

An evaluation in excess of 10 percent for a fracture of the 
fourth metatarsal of the left finger is denied.  


REMAND

The veteran asserts that his degenerative disc disease of the 
lumbar spine is worse.  The Board notes that the Social 
Security Administration (SSA) records reflect that he is in 
receipt of disability benefits based on lumbar spine 
disability, as well as bipolar disorder and right rotator 
cuff repair.  

On VA examination in April 2002, there was full range of 
motion of the lower back and he was able to touch his toes.  
Extension was to 30 degrees.  The report of examination notes 
that he was able to exercise with a normal physical 
examination.  The examiner specifically stated that although 
the low back pain was chronic, it did not inhibit the 
veteran's performance of daily activities.  The January 2003 
VA spine examination report notes forward flexion was to 80 
degrees.  Lateral bending was to 25 degrees, bilaterally.  On 
VA examination in July 2004, flexion was noted to be easily 
performed from 0 to 95 degrees.  The examiner noted that with 
his legs held straight, the veteran was able to easily touch 
the toes with his outstretched fingers.  Extension was from 0 
to 30 degrees, lateral flexion, left and right, was 0 to 30 
degrees, and rotation was 0 to 45 degrees, left and right.  
On VA examination in March 2006, flexion was from 0 to 80 
degrees, extension from 0 to 30 degrees, left lateral flexion 
from 0 to 25 degrees, right lateral flexion from 0 to 25 
degrees, left lateral rotation from 0 to 30 degrees and right 
lateral rotation from 0 to 30 degrees.  

In a June 2007 opinion, the veteran's private physician 
stated that given the veteran's extensive spine disease and 
chronicity of symptoms, he was totally disabled.  Multiple 
lumbar fusions were noted.  The examiner reported that he had 
not seen the veteran for at least three years.  The Board 
finds that further development is necessary in order to 
determine the degree of impairment due to the lumbar spine 
disability.  

The veteran asserts he has a bilateral knee disability 
related to service.  Initially, the Board notes that the 
October 1976 service entrance examination and a November 1976 
examination report show that the lower extremities were 
normal.  Treatment records, dated in August 1977, reflect 
complaints of right knee pain with going up and down stairs.  
The assessment was right knee chondromalacia, and a possible 
bone chip was noted.  A July 1980 treatment record reflects 
complaints of pain in the right knee for the previous two 
weeks after parachute jumps.  The assessments entered were 
rule out meniscus and capsular tear.  The examiner noted, 
"cannot feel McMurray."  Later that month, the examiner 
noted, "cannot R/O meniscus."  A February 1981 record 
reflects complaints of right and left knee pain.  The 
assessment was patello-femoral syndrome.  A March 1981 
treatment record reflects complaints of right knee pain 
following a jump from an airplane.  An April 1981 record 
shows an assessment of chondromalacia of the right knee, and 
he was profiled in April 1981.  A June 1983 treatment record 
reflects complaints of right knee pain immediately superior 
to the patella, and an assessment of painful right knee, 
probable chondromalacia, was entered.  A July 1983 record 
reflects complaints of right knee pain following a motorcycle 
accident in which he was thrown over the handle bars landing 
on his back.  An August 1984 record reflects complaints of 
right knee pain, with slight edema and pain on motion.  The 
assessment was lateral collateral ligament strain.  The 
assessment in October 1986 was Osgood Schlatter's disease of 
the right knee.  

Post service records reflect diagnoses to include Pellegrini-
Stieda disease of the right knee in April 2005, right knee 
chondromalacia patella in June 2005, and a small chip, loose 
body, in the right knee was noted on magnetic resonance 
imaging (MRI) in July 2005.  The March 2006 VA nurse 
practitioner opined that had the in-service manifestations 
been related to the current bilateral patella-femoral pain 
syndrome, or related to a service-connected disease or 
injury, the knee joints would be in a state of degenerative 
disease.  The Board notes that a March 2005 VA treatment 
shows a diagnosis of degenerative joint disease of the right 
knee.  Further development is necessary.  

In regard to the right foot, the October 1976 service 
entrance examination report and a November 1976 examination 
report show that the feet were normal.  A December 1977 
treatment record reflects complaints of pain in the right 
heel for the previous few days with running.  A June 1978 
record notes a bruise on his distal plantar right foot at the 
side of an old fracture after striking his right ankle on a 
rock when he slipped on a mountainside.  In July 1978, a 
small bump along the side of the right foot was noted.  An 
August 1978 treatment record notes a cast was removed and 
that the right foot was still somewhat weak and swollen.  The 
assessment was weak ligaments.  A June 1982 treatment record 
reflects complaints of pain in the right foot after twisting 
his ankle.  The assessment was sprained ankle.  A February 
1985 record reflects complaints of right great toe pain.  X-
ray examination in February 1985 showed a proximal fracture 
of the medial aspect of the proximal phalanx of the right 
great toe.  An assessment of right hallux avulsed fracture 
was entered.  A "Buddy" splint was noted.  The assessment 
in August 1987 was Grade I-II anterior talofibular ligament 
sprain.  

An April 2002 private record notes a history of multiple 
fractures during service.  On examination of the right foot, 
a possible old 2nd metatarsal fracture was noted to have 
healed in a slightly malaligned position, possibly leading to 
displacement of the plantar plate.  The assessment was 
capsulitis with synovitis and hammertoe deformity 2nd digit, 
bilateral.  The examiner suggested a relationship between the 
pathomechanics, including the intrinsic weakness and the 
previous history of injury, and the deformity.  A February 
2005 VA treatment record shows an assessment of metatarsalgia 
on the right, contracted 2nd right toe.  

The AOJ scheduled the veteran for a VA examination in March 
2006.  It was requested that the examiner provide an opinion 
as to whether it was, "as least as likely as not that the 
claimed right foot condition is due to or the result of 
treatment for right foot and ankle pain in service?"  The 
March 2006 opinion provided by the nurse practitioner is to 
the effect that neither osteoarthritis nor bilateral 
hammertoes was caused by or was a result of service.  The 
rationale for the opinion provided is stated as follows:  
"No new evidence has been submitted for determination of SC 
status to bilateral feet."  

The Board notes that the issue in regard to the feet is not 
one of whether new evidence has been provided.  Rather, an 
opinion was requested as to the etiology of the identified 
disabilities of the bilateral feet.  Without an adequate 
basis for an opinion, the Board is unable to assess the 
probative value of an opinion.  In addition, the report of 
examination notes that the claims file was reviewed and that 
no private medical records were reviewed in conjunction with 
the examination; however, the claims file contained private 
medical evidence in regard to the feet.  The Board finds that 
in light of the in-service findings, coupled with the April 
2002 private record pertaining to a relationship between the 
hammertoe deformity and an old injury, further development is 
necessary in regard to the issue of entitlement to service 
connection for a right foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the degree of impairment due to 
the lumbar spine disability, and to 
determine the nature and etiology of the 
bilateral knee disabilities.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted.  The AOJ should 
request that the examiner provide an 
opinion as to the degree of impairment due 
to the lumbar spine disability, to include 
whether there is any ankylosis of the 
lumbar spine and an opinion as to the 
impact the lumbar spine disability has on 
his employment, to include whether there 
are incapacitating episodes requiring bed 
rest prescribed by a physician.  Any 
neurologic impairment due to the lumbar 
spine disability should be identified.  In 
addition, the AOJ should request that the 
examiner provide an opinion as to whether 
any identified disability of the right or 
left knee is related to the in-service 
manifestations, and specifically, whether 
it is at least as likely as not, that any 
identified right or left knee disability 
is related to service or a service-
connected disability, to include the 
service-connected lumbar spine disability.  
A complete rationale should accompany all 
opinions provided.  

2.  The AOJ should schedule the veteran 
for a VA podiatric examination to 
determine the nature and etiology of any 
right foot/toe disorder.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the physician provide an opinion as to 
whether any right foot/toe disorder is 
related to the in-service manifestations, 
and specifically, whether it is at least 
as likely as not, that any identified 
right foot/toe disorder is related to 
service.  A complete rationale should 
accompany all opinions provided.  

3.  In the light of the above, the AOJ 
should readjudicate the claims on appeal.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued, and the appellant 
afforded a reasonable time in which to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


